Citation Nr: 0322949	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  94-15 387	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to an increased rating for bilateral 
metatarsalgia with callosities and pes planus, currently 
rated as 50 percent disabling.

4.  Entitlement to special monthly compensation based upon 
the loss of use of both feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran had verified active duty from October 1951 to 
December 1956.

The veteran presented sworn testimony during a hearing on 
appeal held at the RO in March 1994.  He again presented 
sworn testimony during a hearing before the undersigned 
Veterans Law Judge in August 1996, in Washington DC.  Copies 
of both transcripts have been associated with his claims file 
and have been reviewed in conjunction with the preparation of 
this decision.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in July 1994 and again in October 1998, when 
it was remanded to the RO for further evidentiary 
development.  These actions have been accomplished and the 
appeal has now been returned to the Board for further 
appellate review.  

When the appeal was previously before the Board, it also 
included the issue of entitlement to a total disability 
rating on the basis of individual unemployability due to 
service-connected disability.  This benefit was granted by 
the RO in May 2000 rating decision.  As this grant represents 
a complete grant of the benefit sought, no justiciable issue 
remains for appellate review.

Subsequent to the grant of a total disability rating due to 
individual unemployability, the veteran filed a notice of 
disagreement requesting an earlier effective date for the 
award of this benefit.  The RO mailed a Statement of the Case 
providing the laws and regulations governing the assignment 
of effective dates and an explanation for the decision to the 
veteran on December 27, 2002.  The Statement of the Case also 
included notification of the procedures for perfecting an 
appeal to the Board, including the time limit (60 days after 
mailing the Statement of the Case) for filing an appeal.  No 
correspondence or other communication was received from the 
veteran or his representative within 60 days of December 27, 
2002 that could be construed as a substantive appeal of that 
matter and it is not before the Board at this time.  On March 
25, 2003, the veteran's representative filed written argument 
in support of an earlier effective date and this could be 
construed as an attempt to reopen the matter.  It is referred 
to the RO for any action deemed appropriate.

The RO certified the appeal to the Board in February 2003.  
In March 2003, the veteran's representative submitted recent 
treatment reports reflecting medical treatment between 
September 2001 and January 2003 at the Sepulveda VA Medical 
Center.  No waiver of RO review was included with these 
records, however.  This new evidence had not been previously 
contained in the veteran's claims file and was received well 
within the 90-day period prescribed in 38 C.F.R. § 20.1304.  
(67 Fed. Reg. 3099, 3105, Jan. 23, 2002).  Careful review of 
these records reveals that they do not reflect treatment or 
medical evaluation pertinent to the disabilities at issue 
herein.  Under these circumstances, the Board can render an 
equitable and fully-informed decision on the merits of the 
veteran's appeal without formally considering or relying upon 
these records and a remand to allow the RO to initially 
consider their contents is unnecessary.


FINDINGS OF FACT

1.  The veteran's low back disability was not proximately 
caused by his service-connected foot disabilities and is not 
otherwise related to service.

2.  The veteran's right knee disability was not proximately 
caused by his service-connected foot disabilities and is not 
otherwise related to service.

3.  The veteran is currently in receipt of the highest 
schedular disability rating provided for rating bilateral 
metatarsalgia with callosities and pes planus.  

4.  The veteran has not submitted evidence tending to show 
that his service-connected foot disability requires frequent 
periods of hospitalization or causes unusual interference 
with work other than that contemplated within the schedular 
standards.  

5.  The preponderance of the evidence reflects that the 
veteran has not lost the use of either foot due solely to 
service-connected disability.


CONCLUSIONS OF LAW

1.  Low back disability was not incurred or aggravated in 
service, was not proximately due to or the result of his 
service-connected foot disability and low back arthritis may 
not be presumed to have been incurred during service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2002).

2.  Right knee disability was not incurred or aggravated in 
service, was not proximately due to or the result of his 
service-connected foot disability and right knee arthritis 
may not be presumed to have been incurred during service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2002).

3.  A disability rating in excess of 50 percent is not 
warranted for the veteran's bilateral metatarsalgia with 
callosities and pes planus.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 3.321, 4.71a, Diagnostic Code 5276 (2002).

4.  Special monthly compensation based upon the loss of use 
of either foot is not warranted.  38 U.S.C.A. §§ 1114, 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.350, 4.63 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. § 5102, 5103, 5103A, 
5107 (West 2002), became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims, such as the 
instant ones, filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  In this case, through the 
explanation and instructions provided in the Board remands, 
the subsequent RO letters requesting information from the 
veteran and informing him that they would obtain the evidence 
he identified, as well as in the December 2002 Supplemental 
Statement of the Case; the veteran was notified of the VA's 
responsibilities vs. his responsibilities in the development 
of his claims.  Furthermore, through his and his 
representative's articulate and informative responses to RO 
inquiries and written statements in support of the claims, 
the veteran has demonstrated actual understanding of his 
responsibilities vs. the VA's responsibilities in the 
development of his claims.

The veteran has been fully informed throughout the pendency 
of this appeal of the laws and regulations under which his 
claims would be adjudicated.  He was provided with the 
substance of the regulations implementing the VCAA in a 
December 2002 Supplemental Statement of the Case.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  Following 
the lengthy course of this appeal, the Board is of the 
opinion that all relevant evidence to support the veteran's 
claim has been obtained, with the cooperation of the RO, the 
veteran, and his representative.  The veteran's VA treatment 
reports, Social Security records, and workman's compensation 
records have been associated with the file, as have all 
private treatment reports identified by the veteran.  The 
veteran has been provided with multiple VA compensation 
examinations pertinent to his service-connected foot 
disabilities.  Furthermore, the October 1998 remand order of 
the Board has been fulfilled, as all actions set forth in the 
remand have been accomplished.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist the veteran in the development of his 
claims.

Laws and regulations

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Service connection may be granted for a disability resulting 
from injury suffered or disease contracted in line of duty.  
38 U.S.C.A. § 1110 (West 1991).  Disability which is 
proximately due to or the result of a service-connected 
disease or injury also shall be service connected.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310.

When a chronic disease such as arthritis becomes manifest to 
a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Service connection claims

The veteran contends that his altered gait due to his 
service-connected foot disabilities over the years has caused 
his currently shown low back and right knee disabilities.  He 
also contends that his foot disabilities have caused him to 
be more prone to slipping and falling, causing injury to his 
low back and right knee.

Review of the veteran's service medical records shows no 
complaints, injuries, or treatment for his low back or right 
knee during service.  The report of the general medical 
examination conducted in October 1956, just prior to the 
veteran's discharge from service reflects that his spine, 
musculoskeletal system and lower extremities were deemed to 
have been normal upon clinical examination at that time.  As 
noted above, the veteran does not contend that his current 
back and knee disabilities date back to service, and the 
record does not suggest otherwise.  Therefore, the 
preponderance of the evidence is against a grant of service 
connection on a direct basis for low back and right knee 
disabilities.

The claims file contains no evidence reflecting the condition 
of the veteran's low back or right knee within one year of 
his discharge from service.  However, as above, the veteran 
does not contend that his current back and knee disabilities 
date back to service, and the medical evidence indicates that 
his current disabilities had their genesis in injuries post-
dating his discharge from service by many years.  Thus, the 
record does not support a presumption that arthritis of the 
low back or right knee was incurred during service and the 
preponderance of the evidence is against a grant of service 
connection for arthritis of the low back and right knee on a 
presumptive basis.  

Records reflecting the veteran's workers' compensation claim 
filed after his March 1991 workplace injury have been 
obtained and reviewed.  According to an October 1992 report 
prepared by an orthopedic surgeon for the insurance company 
which administered the workers' compensation claims, the 
physician noted that he had reviewed the veteran's extensive 
and complex medical history, including lengthy and voluminous 
medical records.  In particular he noted prior lumbar spine 
injuries dating back to 1973, including incidents in 1979, 
1985, 1986, and motor vehicle accidents in 1977 and 1982, in 
addition to the March 1991 workplace injury.  With regard to 
the veteran's right knee, the physician noted that there did 
not appear to have been any prior right knee injuries before 
the March 1991 injury.  Following the clinical examination 
and records review, the physician concluded that the 
veteran's entire right knee disability could be attributed to 
the March 1991 workplace injury, but that only part of the 
veteran's back disability could be attributed to the March 
1991 workplace injury in light of his history of prior back 
injuries dating back to 1973.

The veteran's medical records are voluminous and extensive.  
However, none of the physicians who have treated or evaluated 
the veteran have attributed his low back and right knee 
disabilities to his foot problems.  None of the physicians 
have indicated that the veteran is more prone to slip and 
fall accidents because of his foot problems.  None of the 
physicians have attributed these disabilities to the 
veteran's altered gait, either.  The veteran was examined and 
evaluated quite extensively in regard to his 1991 workers' 
compensation claim, and we can only assume that the 
possibility that altered gait, an etiological factor entirely 
unrelated to the workplace accident, would have been 
identified by the insurance company if it had been a 
potential causal factor in the veteran's disabilities.  The 
veteran's contention that his knee and back problems were 
caused by altered gait or otherwise related to his service-
connected foot disabilities is not competent.  There is no 
indication that he possesses the requisite medical knowledge 
or education to render a probative opinion involving medical 
diagnosis or medical causation.  See Stadin v. Brown, 8 Vet. 
App. 280, 284 (1995) (a lay person is generally not capable 
of opining on matters requiring medical knowledge, such as 
the degree of disability produced by the symptoms or the 
condition causing the symptoms).  

The history summarized above shows that the veteran first 
injured his back in 1973 and first injured his right knee in 
1991.  All of the injuries identified, in 1973, 1977, 1979, 
1982, 1985, 1986, and 1991, occurred prior to the onset of 
the balance disorder the veteran now has.  [As described in 
greater detail below, the veteran's balance disorder has been 
medically attributed to a series of small strokes beginning 
in 1992.]  In short, the evidence of record shows that the 
veteran's low back problems and right knee disability were 
caused by a series of injuries, most recently the 1991 on the 
job injury.  The preponderance of the evidence is against the 
veteran's claims for service connection and the benefits 
sought must be denied.

Increased rating claim

Service connection for callosities of both feet was granted 
by rating decision of February 1973.  As the impairment 
resulting from the disability increased over the years, the 
disability rating assigned was also increased.  Currently, a 
50 percent disability rating is assigned under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5276.  This Diagnostic 
Code provides for a 50 percent disability rating in the case 
of bilateral pronounced acquired flatfoot characterized by 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo Achilles on manipulation which is not improved by 
orthopedic shoes or appliances.  Fifty percent is the highest 
schedular rating provided under Diagnostic Code 5276.  

The veteran continues to assert that his feet are so severely 
impaired that a higher disability rating is warranted.  
During the March 1994 Board hearing on appeal, he testified 
that he had undergone eleven different surgical procedures to 
relieve the pain and improve the function of his feet.  He 
stated that he believed the surgeries had not resulted in 
much overall improvement, as he suffered numbness, pain, 
problems in weight bearing and problems with walking on a 
daily basis.  He testified that he had had to give up his job 
as a cook in March 1991 because he could no longer sustain 
the level of standing and walking required for that job.  
During the August 1996 Board hearing, he again testified that 
he takes pain medication for foot pain, and explained how 
walking, even with the aid of a cane, caused his feet and 
legs to be sore and painful.  

The veteran's voluminous claims files are replete with 
medical evidence reflecting complaints and treatment, 
including the records of the multiple surgeries, for his feet 
over the years since 1991 that this appeal has been pending.  
Review of the claims file reveals that the veteran was 
awarded temporary total disability ratings for several of the 
time periods when he was convalescing from surgery.  These 
ratings are assigned without regard to other provisions of 
the rating schedule when it is established that the veteran 
was unable to work due to his convalescence from surgery or 
the like.  38 C.F.R. § 4.30.  By contrast, assignment of a 
disability rating under the rating schedule is intended to 
compensate a recipient for chronic disability which is 
permanent in nature.  Therefore it is the condition of the 
veteran's feet during the time periods when he was not having 
surgery or recovering from surgery which is of interest 
herein.  

Treatment records dated throughout 1991 and 1992 reflect that 
the veteran ambulated with a cane and that he had pain upon 
ambulation.  In September 1992, one of his VA physicians 
noted that he had completed the appropriate form for the 
veteran to obtain a handicapped parking sticker from the 
state of California due to his "extremely severe and painful 
feet" and his resulting inability to walk longer distances.  
Records dated in 1993 and 1994 reflect that the veteran had 
very limited ability to walk at that time due to extremely 
painful and intractable plantar keratoses.  A 1994 private 
medical report indicates that the veteran had required the 
assistance of a cane to walk ever since 1991.  

The veteran's extensive medical records reveal that the 
veteran has suffered a series of small strokes with 
progressively greater impact upon his daily functioning.  In 
1994, left sided face and leg numbness was noted and 
identified as a right-sided stroke residual.  Further testing 
in 1994 yielded the conclusion that there was strong evidence 
of damage to both hemispheres of the brain.  

The report of a February 1994 neurological evaluation 
includes a notation of possible reflex sympathetic dystrophy 
in the feet.  A March 1994 outpatient treatment report 
reflects that the veteran had foot pain, callosities, tender 
bony prominences, and severe degenerative joint disease 
affecting both feet, such that he was unable to ambulate more 
than a block.  According to the report of a September 1994 VA 
examination, the examiner felt that the multiple surgeries he 
had endured had unfortunately not resulted in any significant 
improvement in his pain or his ability to walk.  

A May 1996 treatment reports reflects the veteran complained 
of cramping in his calves day and night.  The diagnostic 
assessment given was of multiple plantar nucleated keratoses.  

The report of an October 1997 VA examination reflects clawing 
of the second, third, fourth, and fifth toes with inability 
to passively be brought to neutral.  The veteran exhibited 
very prominent metatarsal heads, with marked tenderness.  
Multiple plantar warts and dyshidrosis of both feet were 
noted.  Diagnoses of claw toes, plantar warts, dyshidrosis, 
and severe metatarsalgia were rendered.  X-ray studies taken 
in conjunction with the examination were interpreted as 
showing a strong possibility of gout in both big toes.

The report of a March 1998 VA examination reflects that the 
veteran's foot problems included claw toes, plantar warts, 
and severe metatarsalgia.  The veteran reported being able to 
walk no more than a block and that he always had foot pain 
upon ambulation.  He also had foot cramps and balance 
problems.  The examiner indicated that the veteran walked 
with a limp very likely due to the sensitivity and pain in 
his feet.  

A June 1998 treatment report reflects that the veteran had 
sensory neuropathy with difficulty walking.  He was counseled 
to use his cane to prevent falling.  An October 1998 
treatment report notes that the veteran had very poor 
balance, and that he had fallen and broken two ribs due to 
his balance problems.  The same report also includes 
diagnoses of left foot tendonitis, left plantar fasciitis, 
and bilateral plantar fat pad atrophy.  

In December 1998, the veteran was given a pair of axillary 
crutches.  The diagnoses recorded at that time were of 
overuse tendonitis and left foot pain.  

The report of a December 1999 examination reflects that the 
veteran reported being unable to stand, walk well, or apply 
any type of pressure on his feet.  It was noted that the 
veteran had an established diagnosis of pes planus, but this 
was not noted on the current examination.  Tenderness was 
noted on the plantar aspects of both feet and the examiner 
noted that the veteran had limitation of standing and walking 
secondary to pain.  

The report of a medical consultation with the prosthetics 
department in February 2000 reflects the medical approval to 
provide the veteran with an electric wheelchair with the dual 
goals of relieving the pain in his feet and relieving the 
pain in his hands from the Dupuytren's contractures.  A later 
February 2000 VA treatment note reflects that the veteran was 
no longer able to drive due to a combination of anxiety and 
numbness in his feet.  He was no longer walking and had last 
ambulated three months previously.  According to a March 2000 
VA hand clinic note, the veteran had Dupuytren's contractures 
affecting fingers on both hands, which made it difficult for 
him to use crutches or a regular wheelchair and that he was 
therefore using an electric wheelchair.  

The report of a May 2000 VA examination, conducted for the 
purpose of determining whether a need for regular aid and 
attendance existed, reflects that the veteran could not walk 
due to ankle pain.  The physician felt unable to assess the 
veteran's need of a health care provider on a daily basis.  

During a July 2000 examination, the veteran reported daily 
foot pain, cramps in his feet and ankles, and daily numbness 
in his feet.  He stated he had not fallen during the past 
year, as he had been in a wheelchair.  It was reported that 
the veteran's available medical records had been reviewed.  
Upon examination, there was pain, flinching, and grimacing 
during range of motion exercises.  The examiner also 
identified fatigue and weakness in both feet.  Reflexes were 
absent in the lower extremities and dysthesia in the right 
toes and the left fourth and fifth toes was identified.  
Multiple callosus, consistent with abnormal weight bearing 
were noted, as were bunions of the first metatarsophalangeal 
joints, bilaterally.  The alignment of the Achilles tendons 
was normal for weight bearing and non-weight bearing.  
Nodularities consistent with hammertoes were identified on 
the left second through fourth toes.  The examiner concluded 
his report with the following comments:  "At best, there is 
mild pes planus," and "Frankly, the use of the wheelchair 
for the 'flat feet' seems a bit radical, but I am not the 
veteran." 

According to the report of his most recent VA examination, 
conducted in December 2001, the veteran complains of chronic, 
unremitting, bilateral plantar pain that makes walking nearly 
impossible.  The examination was performed by a Physician's 
Assistant and the claims folder was not available for review.  
During the examination, the veteran was unable to stand by 
himself without significant aid from the examiner, as his 
balance was precarious due to extreme pain in the left first 
metatarsal and the right first metatarsal, as well as his 
unrelated balance disorder problems.  The examiner commented 
that in addition to his balance problems and foot pain, the 
veteran also suffers with chronic low back pain.  The 
examiner concluded the report with a diagnosis of "Severe 
metatarsalgia bilaterally with significant diminution in 
function of both feet, leading to total inability to ambulate 
independently."  

Throughout the time period at issue, the treatment reports 
reflect that the veteran received regular maintenance 
podiatric care, including the fitting and prescription of 
special shoes, and having calluses and keratotic growths 
removed periodically.

In sum, the veteran is currently wheelchair bound and has 
been since February 2000.  Prior to that time, the evidence 
demonstrates that he had great difficulty walking, in part 
because of his service-connected foot disabilities and 
bilateral foot pain.  As noted above, his service-connected 
foot disabilities have been rated as 50 percent disabling 
under the provisions of Diagnostic Code 5276, which allow for 
a single rating of up to 50 percent for bilateral acquired 
flat feet manifested by pronounced flatfeet with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
Achilles tendons on manipulation, not improved by orthopedic 
shoes or appliances.  

There are no other pertinent Diagnostic Codes for rating foot 
disability that would provide a higher evaluation.  For 
instance, Diagnostic Code 5284 is inapplicable because it 
pertains to foot injuries, and the record does not reflect 
that he is service-connected for residuals of a foot injury.  

As noted above, the currently-assigned 50 percent disability 
rating is the highest schedular rating available under the 
provisions of Diagnostic Code 5276.  This rating has been in 
effect since February 1994 and would appear to be the most 
nearly analogous one in light of the veteran's bilateral foot 
pain and metatarsalgia, despite his normal Achilles tendons 
and the indications of "mild" to moderate pes planus in 
recent medical reports.  Furthermore, the medical evidence 
reflects that the veteran's ambulation problems are due to a 
multiplicity of factors, some of which are not related to 
service, such as his balance disorder, residuals of stroke, 
knee problems, and back pain.

The Board assigns greater probative weight to the report and 
conclusions of the July 2000 VA examination than to the 
report of the December 2001 examination, which concluded that 
the veteran's inability to walk is due to his service-
connected foot problems.  The December 2001 examination was 
conducted by a physician's assistant who did not have access 
to the veteran's claims files in conjunction with the 
examination.  The July 2000 examination, in contrast, was 
conducted by a physician who was able to inform himself of 
the veteran's medical history through review of the claims 
file.  In addition, the conclusion, that the veteran was 
rendered non-ambulatory due to ankle pain, reached by the 
examiner who conducted the May 2000 aid and attendance 
examination, does not support a finding that the veteran's 
service-connected disabilities preclude ambulation.

Governing law and regulation provide that special monthly 
compensation may be paid in the case of loss of use of one or 
both feet.  38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350, 4.63.  
The loss of use of a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump with a prosthesis.  
The determination will be made on the basis of the actual 
remaining function of the foot; whether the acts of balance 
and propulsion could be accomplished equally well by an 
amputation stump with prosthesis.  

The evidence of record does not convincingly show that the 
veteran has loss of use of either lower extremity due solely 
to service-connected disability.  As the July 2000 examiner 
indicated pes planus, if present, is only mild and the 
metatarsalgia and callosities do not result in loss of use in 
either foot.   

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's service-connected 
foot disabilities result in marked interference with his 
employment or that such require frequent periods of 
hospitalization, beyond that contemplated by the regular 
schedular standards.  Rather, the Board notes that the 
percentage ratings under the Schedule are representative of 
the average impairment in earning capacity resulting from 
diseases and injuries.  38 C.F.R. § 4.1 specifically sets out 
that "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as missing time from work or requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned herein.  What the 
veteran has not shown in this case is that his foot 
disabilities result in unusual disability or impairment that 
renders the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate.  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.

The preponderance of the evidence is therefore against the 
veteran's claim for entitlement to a disability rating in 
excess of 50 percent for bilateral metatarsalgia with 
callosities and pes planus and special monthly compensation 
for loss of use of the feet and the claim must be denied.

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a low back disability is denied.

Service connection for a right knee disability is denied.

A disability rating in excess of 50 percent for bilateral 
metatarsalgia with callosities and pes planus is denied.  

Special monthly compensation due to loss of use of both feet 
is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

